PER CURIAM.
We affirm the judgments and sentences herein except for several cost items imposed by the trial judge. The judge awarded $245 in court costs but because appellant was convicted of misdemeanors, the costs provided by statute are $50 per misdemeanor. The trial judge also imposed costs of prosecution, including an award of $1,450 for attorney’s fees. Such attorney’s fees are not part of the costs of prosecution which may be awarded pursuant to section 939.01, Florida Statutes. Smith v. State, 606 So.2d 427 (Fla. 1st DCA 1992), rev. denied, 618 So.2d 211 (Fla.1993). The above cost items are hereby set aside. Otherwise, affirmed.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.